IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 YING CHAN,                                        )           No. 80619-0-I
                                                   )
                        Respondent,                )           DIVISION ONE
                                                   )
                v.                                 )           UNPUBLISHED OPINION
                                                   )
 WHATCOM OPPORTUNITIES                             )
 REGIONAL CENTER, INC.,                            )
                                                   )
                        Appellant.                 )
                                                   )

      HAZELRIGG, J. — Ying Chan brought suit for breach of contract against

Whatcom Opportunities Regional Center, Inc. (WORC) based on their agreement

for his work on an immigration investor project. WORC asserted an affirmative

defense of illegality, claiming the contract violated certain federal securities

regulations, and Chan responded that WORC was estopped from raising that

affirmative defense. After years of litigation, a jury trial was conducted which

resulted in a verdict in Chan’s favor and the trial court entered judgment for him.

WORC appealed, claiming that the trial court erred by instructing the jury on

Chan’s theory of equitable estoppel and by entering judgment in favor of Chan.

Because equitable estoppel may not be used to enforce an illegal contract, we

reverse and remand.




 Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 80619-0-I/2


                                             FACTS

       The United States Citizenship and Immigration Service (USCIS) EB-51

Immigrant Investor Program2 (EB-5) allows foreign nationals to obtain lawful

permanent resident status by investing $500,000 in an approved project that is

shown to create a specific number of new permanent jobs in the United States.

WORC was authorized by USCIS to develop EB-5 projects and sell interests to

qualified foreign investors.

       In 2007, WORC received USCIS approval for a project to develop

retirement homes in Whatcom County. WORC entered into a contract with Ying

Chan to employ him to help with their operations in China. Chan is a Chinese

citizen who earned his undergraduate, master of business, and law degrees in the

United States. The terms of the employment contract expressly indicate that Chan

was both a vice president of WORC and an independent contractor. WORC paid

Chan after he submitted periodic invoices for his services.

       To obtain immigration benefits from participation in an EB-5 project, a

foreign investor must obtain an I-526 approval from USCIS. Chan’s primary task

was to work with licensed immigration agents in China to help connect the clients

of those immigration firms with investment projects in the United States, such as

WORC. Chan helped verify that individuals were qualified for the program and

assisted in ensuring that the immigration documents were prepared properly and

that other necessary steps were completed. Because WORC’s securities were




       1   Employment–Based Immigration, Fifth Preference.
       2   Immigration Act of 1990, Pub. L. 101–649, § 121(a), 104 Stat. 4978, 4987.


                                               -2-
No. 80619-0-I/3


offered under Securities Regulation D3, Chan would also verify that participants

met the requirements for accredited investors under federal securities law. Once

Chan had obtained signed subscription agreements and ensured the completion

of all the documents, he would send the packets to WORC president, David

Andersson, for review and submission to USCIS.

      Upon submission of the subscription agreement to WORC, investors paid

WORC a $40,000 transaction fee and separately deposited the $500,000

investment into Andersson’s escrow account. When the I-526 application was

approved, the investor’s $500,000 would be released to WORC and WORC would

issue a limited liability company membership unit to the investor. Pursuant to

Chan’s contract with WORC, he would be paid a $5,000 commission upon

approval of each investor’s I-526 and four subsequent annual residual

commissions in the amount of $5,000 for each successful I-526 applicant.

      Chan and WORC believed that neither WORC nor Chan needed to be

registered as brokers with the Securities and Exchange Commission (SEC)

because Chan was a Chinese national operating entirely in China. Chan raised

this question in 2010 when he asked Andersson if he needed to be registered in

connection with the parties’ second employment agreement. Andersson replied

that he had been told by the attorney for a prominent EB-5 businessman in Seattle,

a common acquaintance of theirs, that Chan did not need to register as a broker.

As a result, Chan never sought registration and it does not appear that he inquired




      3   17 C.F.R. §§ 230.500–.508.


                                       -3-
No. 80619-0-I/4


any further or independently investigated to determine whether registration was

necessary.

       In 2012, following SEC enforcement actions surrounding EB-5 investment

operations, and after the Whatcom County project was fully funded, WORC

stopped providing payment to Chan. WORC alleges this was due to its belief that

payment to Chan would be illegal. There is no indication that the SEC took

enforcement action as to WORC, Andersson, or Chan in connection with this

project. WORC, however, did not provide Chan with notice that it was terminating

payments nor did it offer any justification as to why payments had stopped. At the

point when it ceased payment, WORC had paid out all initial commissions for

investors, but had not provided Chan any of the residual commissions due for each

investor under the terms of their agreement.

       In 2015, Chan filed suit to enforce his contract with WORC, seeking

payment of his remaining commissions.          WORC asserted illegality as an

affirmative defense. The trial court denied WORC’s motion for summary judgment

based on its illegality defense. After lengthy and sporadic litigation, the case was

eventually tried to a jury in 2019. The jury was instructed on both illegality and

estoppel. The jury was also provided a special verdict form which presented nine

questions to answer. Following the verdict, both WORC and Chan moved for entry

of judgment on the special verdict form. The trial court denied WORC’s motion

and entered judgment for Chan in the amount of $940,000. WORC now appeals.




                                       -4-
No. 80619-0-I/5


                                            ANALYSIS

        WORC’s primary challenge is that the jury was improperly instructed on

estoppel, which ultimately led to the court’s entry of judgment in favor of Chan. “In

general, whether to give a particular instruction is within the trial court’s discretion.”

Taylor v. Intuitive Surgical, Inc., 187 Wn.2d 743, 767, 389 P.3d 517 (2017). Jury

instructions are sufficient if they (1) allow each party to argue its theory of the case,

(2) are not misleading, and (3) when read as a whole, properly inform the trier of

fact of the applicable law. City of Bellevue v. Raum, 171 Wn. App. 124, 142, 286

P.3d 695 (2012). This court reviews the adequacy of jury instructions de novo as

a question of law. Id. An instruction that contains an error as to the applicable law

is reversible error where it prejudices a party. Id. WORC’s assignment of error is

not directed at the language of the instruction provided, but instead the propriety

of giving an instruction on estoppel in the context of an assertion of illegality as an

affirmative defense. The prejudice alleged is that instructing the jury on estoppel

led to entry of judgment against WORC because the jury determined that it was

estopped from asserting the illegality defense. The unique posture of this case

requires analysis of a number of foundational issues underpinning our ultimate

conclusion, some of which were not fully resolved prior to this appeal.


I.      Waiver

        As a preliminary matter, Chan avers in his response brief that the central

question of this appeal was not preserved.4 This argument is not well taken. His



        4  Chan also spends a significant portion of his briefing arguing applicability of the doctrine
of in pari delicto and related alleged errors. This issue is not properly before this court as any error


                                                 -5-
No. 80619-0-I/6


assertion that WORC did not properly take exception to the estoppel instruction is

unsupported by the record. WORC’s objection to the notion that estoppel could

be raised as a response to its affirmative defense of illegality spanned the entirety

of the case.      Chan further asserts that WORC invited error by proposing an

instruction on estoppel.        This is incorrect as “a party may object to its own

instruction and, if it does so, it preserves the issue for appeal.” Ford v. Trendwest

Resorts, Inc., 146 Wn.2d 146, 151 n.2, 43 P.3d 1223 (2002). Here, it was clear

that the court intended to instruct on equitable estoppel after much argument from

the parties. Understanding the ruling of the trial court, and after it had documented

its objection in the record, WORC submitted a proposed instruction consistent with

that ruling. WORC did not invite error and the issue was preserved for appeal.


II.     Estoppel

        “Equitable estoppel prevents a party from taking a position inconsistent with

a previous one where inequitable consequences would result to a party who has

justifiably and in good faith relied.” Byrd v. Pierce County, 5 Wn. App. 2d 249, 258,

425 P.3d 948 (2018). “Equitable estoppel is available only as a shield, or defense;

it is not available as a sword, or cause of action.” Motley-Motley, Inc. v. State, 127

Wn. App. 62, 73, 110 P.3d 812 (2005).

        Here, Chan sought to utilize equitable estoppel to overcome WORC’s

affirmative defense of illegality. WORC argues on appeal, as it did in the trial court,

that equitable estoppel is not available to remedy an illegal contract. WORC is



on this matter was not preserved at the trial court, nor did Chan raise the issue in a cross-appeal.
RAP 2.4(a); See Modumetal, Inc. v. Xtalic Corp., 4 Wn. App. 2d 810, 834–37, 425 P.3d 871 (2018).


                                               -6-
No. 80619-0-I/7


correct; it has long been true that estoppel may not be utilized to enforce a contract

found to be illegal. See State v. Nw. Magnesite Co., 28 Wn.2d 1, 26–29, 182 P.2d

643 (1947). “A contract that is illegal is void—that is, null from the beginning and

unenforceable by either party.” Bankston v. Pierce County, 174 Wn. App. 932,

938, 301 P.3d 495 (2013). “A contract that is contrary to the terms and policy of a

statute is illegal and unenforceable.” Vedder v. Spellman, 78 Wn.2d 834, 837, 480

P.2d 207 (1971). Over a century ago, our state’s highest court made clear that

“[v]alidity cannot be given to an illegal contract through any principle of estoppel.”

Reed v. Johnson, 27 Wash. 42, 56, 67 P. 381 (1901).

       Given our state’s clear case law that equity is not available in the context of

an illegal contract, we must focus on specifically how the jury was instructed.

Instruction #8 provided the following:

                The defendant, Whatcom Opportunities Regional Center, Inc.,
       asserts the affirmative defense of illegality. In most situations, the law
       will not enforce an illegal contract even if it has been breached.
       Whatcom Opportunities Regional Center, Inc.[ ]claims that the
       parties’ agreements were illegal because Mr. Chan was not
       registered as a securities broker. Whatcom Opportunities Regional
       Center, Inc. has the burden of proving this defense.
                Mr. Chan denies that he was required to register as a
       securities broker. He further claims that if he was required to register,
       that requirement was excused because Mr. Andersson told him that
       he did not have to register, and he relied on that statement. Mr. Chan
       has the burden of proving these claims.
                If you find that Mr. Chan was not required to register as a
       securities broker, then you must find that Whatcom Opportunities
       Regional Center, Inc. has failed to prove its affirmative defense of
       illegality.
                If you find that Chan was required to register as a securities
       broker, you must then consider the estoppel issue that is described
       in a separate instruction.




                                         -7-
No. 80619-0-I/8


The trial court needed resolution on underlying disputes of fact as to the competing

theories of the parties, such as illegality and estoppel, in order to be able to rule

on the legal issues in the case. This was most particularly true as to the illegality

defense, which was critical to the determination as to whether estoppel could be

properly raised.

       The jury was tasked with resolving multiple factual issues which can be

identified through the questions and guidance posed in the special verdict form:

       QUESTION 1: Did Ying Chan and Whatcom Opportunities Regional
       Center, Inc. (WORC) enter into a contract before October 1, 2009?
       ANSWER: (Write “yes” or “no”) YES
       Please proceed to Question 2.

       QUESTION 2: Did Chan fully perform his obligations under the
       contract you have found?
       ANSWER: (Write “yes” or “no”) YES
       If your answer is “yes,” please proceed to the next question.
       If your answer is “no,” the presiding juror should sign and return this
       Verdict Form.

       QUESTION 3: Did WORC fully perform its obligations under the
       contract?
       ANSWER: (Write “yes” or “no”) NO
       If your answer is “no,” please proceed to the next question.
       If your answer is “yes,” the presiding juror should sign and return this
       Verdict Form.

       QUESTION 4: Was Chan damaged as a result of WORC’s breach of
       the contracts?
       ANSWER: (Write “yes” or “no”) YES
       If your answer is “yes,” please proceed to the next question.
       If your answer is “no,” the presiding juror should sign and return this
       Verdict Form.

       QUESTION 5: What is the amount of damages that Chan suffered
       as a result of WORC’s breach of the contracts?
       ANSWER: $940,000 (USD)
       Please proceed to the next question.




                                        -8-
No. 80619-0-I/9


       QUESTION 6: Did Chan effect or induce the purchase or sale of
       interests in WORC’s investments?
       ANSWER: (Write “yes” or “no”) YES
       If your answer is “yes,” please proceed to the next question.
       If your answer is “no,” the presiding juror should sign and return this
       Verdict Form.

       QUESTION 7: Did David Andersson make a statement or statements
       to Chan about whether Chan was required to register as a securities
       broker?
       ANSWER: (Write “yes” or “no”) YES
       If your answer is “yes,” please proceed to the next question.
       If your answer is “no,” the presiding juror should sign and return this
       Verdict Form.

       QUESTION 8: Did Chan rely on Andersson’s statement?
       ANSWER: (Write “yes” or “no”) YES
       If your answer is “yes,” please proceed to the next question.
       If your answer is “no,” the presiding juror should sign and return this
       Verdict Form.

       QUESTION 9: Was Chan’s reliance reasonable and justifiable?
       ANSWER: (Write “yes” or “no”) YES

Instruction #8 and the special verdict form both ask the jury to determine equitable

estoppel issues if the jury determined that Chan did effect or induce the sale of

WORC’s investments.        If Chan effected or induced the sale of WORC’s

investments, he would be required to register with the SEC as a broker. 15 U.S.C.

§ 78c(4); 15 U.S.C. § 78o(a)(1). The parties agreed that Chan was not registered,

so if he was in violation of an SEC requirement, then WORC argued that requiring

payment under their agreement would be enforcement of an illegal contract.

Because they tasked the jury with considering estoppel to defeat a claim of

illegality, instruction #8 and questions seven through nine on the special verdict

form were improper under state law.




                                        -9-
No. 80619-0-I/10


       Chan responds by asserting that federal law allows for estoppel in a case

involving federal securities law, but provides no authority as to the narrower issue

of why federal equitable remedies would be available in a state court action

seeking enforcement of an employment contract. Neither party could identify

controlling case law, or statutory authority, when presented with that precise

question at oral argument. Washington has developed an extensive body of case

law clearly holding that our courts will not enforce an illegal contract, but may leave

the parties to such a contract where it found them. Coey v. Low, 36 Wash. 10, 17,

77 P. 1077 (1904); Morelli v. Ehsan, 110 Wn.2d 555, 561-63, 756 P.2d 129 (1988);

Hammack v. Hammack, 114 Wn. App. 805, 810–11, 60 P.3d 663 (2003). In the

absence of any controlling precedent directing that decisions in federal courts to

fashion equitable remedies in specific cases brought under the Federal Securities

Act of 1934 force our state courts to import that practice into a state claim for

breach of contract, we decline to so hold. Further, the cases cited by Chan to

indicate that estoppel would be available are not as supportive as he posits

because their procedural postures are wholly distinct; to reiterate, Chan brought a

breach of contract claim under Washington law in state court.

       However, Go2Net, Inc. v. Freeyellow.com, Inc. is informative as to the

issues before us because the analysis in the court of appeals opinion robustly

examines the public policy concerns of allowing or barring equitable remedies in

Washington courts in the context of an illegal securities agreement, while

acknowledging the permissiveness in federal courts as to such remedies. 126 Wn.

App. 769, 109 P.3d 875 (2005). In Go2Net, this court addressed the question of




                                        - 10 -
No. 80619-0-I/11


whether equitable remedies are available in a case wherein the plaintiff brought an

action for fraud, breach of contract, and violation of antifraud provision of the

Securities Act of Washington.5 Id. at 774. Washington’s Securities Act was silent

as to the availability of equitable remedies. Id. at 775. We acknowledged that

federal precedent might allow for equitable remedies but, like in the instant case,

no authority was offered as to why such a course is proper in light of our state’s

precedent nor for the proposition that failing to provide those equitable remedies

would interfere in the federal scheme of security regulation. Id. at 776. We

reviewed the approaches of numerous jurisdictions as to whether equity should be

available in cases involving an illegal securities agreement. Id. at 777–82. The

court directly acknowledged Royal Air Prop., Inc. v. Smith, 312 F.2d 210 (9th Cir.

1962), upon which Chan primarily bases his argument, however we expressly

declined to adopt the approach set out in that case. Id. at 777–778, 783. The

analysis provided by this court was only reinforced and further developed by the

Supreme Court in its affirmance of the court of appeals decision. See Go2Net,

Inc. v. Freeyellow.com, Inc., 158 Wn.2d 247, 143 P.3d 590 (2006).

       Critical to our review of the case before us is the fact that neither party was

an investor in these securities, nor was fraud alleged. This is not a Securities Act

case, but rather a contract dispute regarding unpaid compensation which WORC

alleges was due to the illegality of the contract. There is no indication in the record

that any investor was defrauded or did not receive what they were owed. This

background is informative in that it bolsters why this court must rely on our state’s



       5   Ch. 21.20 RCW.


                                        - 11 -
No. 80619-0-I/12


general approach to illegal contracts. Therefore, it was improper for the court to

have instructed the jury to consider Chan’s estoppel argument to defeat WORC’s

illegality defense. Further, it is clear that prejudice resulted since the jury’s findings

were relied upon by the trial court in entering judgment in favor of Chan. We

therefore reverse.

       This case need not be retried. The jurors considered the evidence

presented by the parties and found several critical facts in the special verdict form.

They simply should not have been instructed to consider equitable estoppel in

response to WORC’s affirmative defense of illegality. On remand, the trial court

must enter a corrected judgment based on the jury’s responses in the special

verdict form, without consideration of the answers to questions seven through nine

of the special verdict.

       Reversed and remanded for entry of corrected judgment.




WE CONCUR:




                                          - 12 -